971 So. 2d 990 (2008)
Ronald M. BROOKE, Appellant,
v.
UNIVERSITY OF CENTRAL FLORIDA, Appellee.
No. 5D06-1808.
District Court of Appeal of Florida, Fifth District.
January 4, 2008.
Ronald M. Brooke, Orlando, Pro Se.
Brenna M. Durden and Melissa Gross-Arnold, of Lewis, Longman & Walker, P.A., Jacksonville; and W. Scott Cole, Orlando, for Appellee.
PER CURIAM.
Ronald M. Brooke appeals a final administrative order, which (1) determined that Mr. Brooke's amended petition, which challenged the University of Central Florida's 2005-2015 Campus Master Plan ("2005 CMP Amendment"), was not timely filed; (2) found that the 2005 CMP Amendment and the 2005 Stadium Amendment comply with the requirements of section 1013.30, Florida Statutes (2005), and Florida Administrative Code Rule 6C-21; and (3) denied Mr. Brooke's motion for attorney's fees and costs. On appeal, Mr. Brooke raises various challenges to the final administrative order. We affirm.
This Court may not substitute its judgment for that of the agency in assessing the weight of the evidence for resolving disputed issues of fact. See § 120.68(10), Fla. Stat. (2005). Rather, we may set aside agency action only when we find that the action is dependent on any finding that is not supported by competent, substantial evidence of the record, a material error in procedure, an incorrect interpretation of law, or an abuse of discretion. § 120.68(7), Fla. Stat. (2005); see Legal Envtl. Assistance Found., Inc. v. Clark, 668 So. 2d 982 (Fla.1996); Gross v. Dep't of Health, 819 So. 2d 997, 1001 (Fla. 5th DCA 2002). Having carefully reviewed the record and the detailed order prepared by the Administrative Law Judge, we find no basis to reverse the challenged order. Accordingly, we affirm.
AFFIRMED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.